DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Amendment
	The amendment filed 2/15/22 has been accepted and entered. Accordingly, claims 1-19 are canceled, claims are amended, claims 20-21 are amended and new claims 22-31 are added. Accordingly, claims 20-31 are currently pending. 

Allowable Subject Matter
Claims 20-31 are allowed. The following is an examiner’s statement of reasons indicating allowable subject matter.  The prior art does not teach, disclose or suggest the limitation of “A method for improved data fusion during detection of the surroundings in a motor vehicle comprising: 
detecting a surrounding of the motor vehicle with at least one sensor and providing measurement data; 
retrieving a stored map of the surrounding, which map comprises at least one saved object and at least one orientation attribute that is assigned to at least one saved object, 
wherein the at least one orientation attribute comprises a surface normal, and 
wherein a probability of existence is assigned to the at least one saved object; 
determining an angle at which a measurement signal is sent by the at least one sensor;
calculating a differential angle for the at least one saved object based on a difference between the surface normal of the at least one saved object and the determined angle; 
determining, whether the differential angle exceeds a threshold value for the at least one saved object; 
determining from the measurement data, whether a free area is present in the surrounding of the motor vehicle, in which free area, no objects are recognized; 
determining, whether a position of the at least one saved object matches the free area; and 

wherein during the fusing, if it is determined that the position of the at least one saved object matches the free area, the probability of existence of the at least one saved object is reduced, 
unless it is determined that the differential angle exceeds the threshold value for the at least one saved object” as recited in claim 20 and similarly recited in independent claim 26. Claims 21-25 and 27-31 are allowed on the basis of their dependency. 
The cited prior art fails to teach, suggest or disclose the detailed method performed in the particular order required in the independent claims. For example, the best prior art reference, 

Zavoli discloses a method for improved data fusion during detection of the surroundings in a motor vehicle that comprises the following steps: 
detecting a surrounding of the motor vehicle with at least one sensor and providing measurement data; 
(i.e, 172, FIG. 2 “relative to object sensors . . . radar, laser, optical, rfid, radio”) (¶ 15 “extracts raw object data from the sensor-gathered or raw data”; ¶ 35 “detecting and measuring objects in the vicinity of the vehicle”; 202, FIG. 4 “use on board vehicle sensors to scan image of the surrounding scene”) 
retrieving a stored map of the surroundings, which map comprises saved objects; 
(¶ 55 “map data can also contain characteristics such as the color of the sign, type of sign pole, wording on sign, or its orientation”) 
(FIG. 5, digital map 142, map specified position 184, sensed position 182)
(¶67 “vehicle 100 . . . perceive a scene 107 including a sensed object 182 . . . Each of a plurality of objects are also stored in the map database 142”)
(¶ 39 “the positions of objects as stored in the map”; ¶43 “digital map or map database 142, which in turn includes a plurality of object information . . . some or all of the object records include information about the absolute and/or the relative position of the object”; ¶92 “stored measurement of flatness . . . plane of orientation”; ¶ 114 “map database of objects can store the objects relative to the 
fusing the recognized one or more objects, the respective object positions, and the at least one orientation attribute with the stored map of the surroundings; 
(Zavoli, ¶ 92 “If available, for each retrieved object compare the measured flatness against a stored measurement of flatness or a classification of the type of object such as a class=sign object. If available, compute a flatness characteristic factor, C2. If a flat object's plane of orientation can be measured, that too can be a characteristic”; claim 3 “degree of flat surface”; ¶82; i.e., FIG. 3, signs plane of orientation)
(¶ 125 “matching can be used to accurately register map features on a real-time image collected in the vehicle”; claim 1 “an adjustment of the position information for the extracted object as appearing in the database”)
(¶ 67 “objects extracted from sensor data such as a laser scanner . . . can be superimposed onto a 3D object scene as constructed from the objects in the map database”; ¶68; ¶ 53 “a laser scanner reflection cluster can be superimposed onto a 3D scene as constructed from the objects in the map database”; ¶73 “the scene matching and estimation of the six degrees of freedom enable the road map to be superimposed with high accuracy over real time images”)
(FIG. 9, 258-262, Compare positions of sensed objects with those from map database, determine a match, update position information)
(¶56 “The scenes (including the objects) from the two sources can be placed in the same coordinate reference system for comparison or matching purposes. For example, in those embodiments that utilize VSOD, the data captured by the sensor of the vehicle can be placed in the coordinates of the map data, using the vehicle's estimate of location and orientation, in addition to the known relationship of the sensor position/ orientation with respect to the vehicle. This is the vehicle scene. Simultaneously, Map Spatial Object Data (MSOD) can be constructed from the objects in the map and the position and orientation estimates from the vehicle. This is the map scene. The two data sources produce scenes that position both objects as best as they can, based on the information contained by (a) the map database, and (a) the vehicle and its sensors”)

However, Zavoli operates in a fundamentally different manner than the claimed invention wherein Zavoli does not “wherein the at least one orientation attribute comprises a surface normal, and 
wherein a probability of existence is assigned to the at least one saved object; 
determining an angle at which a measurement signal is sent by the at least one sensor;
calculating a differential angle for the at least one saved object based on a difference between the surface normal of the at least one saved object and the determined angle; 
determining, whether the differential angle exceeds a threshold value for the at least one saved object; 
determining from the measurement data, whether a free area is present in the surrounding of the motor vehicle, in which free area, no objects are recognized” combined with “wherein during the fusing, if it is determined that the position of the at least one saved object matches the free area, the probability of existence of the at least one saved object is reduced, 
unless it is determined that the differential angle exceeds the threshold value for the at least one saved object”. In addition the prior art does not recite all required limitations recited in claims 20 and 26 and in the required order recited. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667